


109 HRES 950 IH: Calling for the abolition of all nuclear

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 950
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Kucinich (for
			 himself, Mr. McGovern,
			 Mr. Stark,
			 Ms. Norton,
			 Ms. Woolsey,
			 Ms. Baldwin,
			 Mr. Conyers,
			 Ms. Lee, Ms. Moore of Wisconsin,
			 Mr. Hinchey, and
			 Mr. Moran of Virginia) submitted the
			 following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Calling for the abolition of all nuclear
		  weapons.
	
	
		Whereas the use of nuclear weapons threatens the future of
			 mass publics, cities, nations, civilization itself, and, indeed, all life on
			 Earth;
		Whereas nuclear weapons in the arsenal of any country
			 undermine the security of all countries, including the United States;
		Whereas under the Treaty on the Non-Proliferation of
			 Nuclear Weapons (NPT), all nuclear weapons states are committed to good faith
			 negotiations to achieve nuclear disarmament;
		Whereas on June 6, 2006, the Chair and Vice Chair of the
			 National Commission on Terrorist Attacks Upon the United States (commonly known
			 as the 911 Commission) cited as their number one concern for the
			 security of the United States the availability of nuclear weapons materials for
			 an attack against the American people;
		Whereas the 2006 Report of the Weapons of Mass Destruction
			 Commission concludes: So long as any state has nuclear weapons, others
			 will want them. So long as any such weapons remain, there is a risk that they
			 will one day be used, by design or accident. Any such use would be
			 catastrophic.; and
		Whereas the Model Nuclear Weapons Convention, circulated
			 by the United Nations, demonstrates the feasibility of achieving the global
			 elimination of nuclear weapons: Now, therefore, be it
		
	
		That the House of Representatives calls
			 upon the President to initiate multilateral negotiations for the abolition of
			 nuclear weapons.
		
